



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. I.M.C., 2014 ONCA 312

DATE: 20140423

DOCKET: C42491

Cronk, Epstein and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

I. M. C.

Appellant

Michael W. Lacy, for the appellant

Deborah Krick and Jennifer Crawford, for the respondent

Heard: March 3, 2014

On appeal from the dangerous offender designation and the
    indeterminate sentence imposed by Justice Célynne S. Dorval of the Ontario Court
    of Justice, dated January 23, 2003.

Cronk J.A.:

A.      Introduction

[1]

The appellant is an admitted and prolific child sex offender.  On
    October 24, 2001, he pleaded guilty to 16 sex-related offences involving
    numerous children, mostly young girls, between the ages of four and twelve. 
    Most of these offences involved the appellants accosting a child in a public
    place (in a park, school or outside a residence) and taking the child to a
    private location where the appellant sexually abused the child.  Occasionally,
    the appellant would ask his victim to urinate in his presence.  On two
    occasions, the appellant abducted children in a vehicle.  He also repeatedly
    sexually abused his girlfriends young daughter, including by attempting
    intercourse with her on one occasion when she was eight or nine years of age. 
    Throughout these abusive incidents, the appellant threatened to kill the
    complainant, as well as her mother and brother.

[2]

After pleading guilty to the predicate offences, the appellant admitted
    to sexually offending against about 100 children.  In addition, while he was
    detained in custody prior to sentencing, the appellant telephoned approximately
    175 young girls between the ages of eight and twelve, pretending to be a radio
    disc jockey who was involved in running a contest.  Using this ruse, he engaged
    the young girls in sexually specific conversations and asked some of them to
    touch themselves sexually while he was on the phone with them.  He also asked
    some of the girls to urinate so that he could hear it.

[3]

On January 23, 2003, Dorval J. of the Ontario Court of Justice
    designated the appellant as a dangerous offender and imposed an indeterminate
    sentence.

[4]

The appellant appeals.  For the reasons that follow, I would dismiss the
    appeal.

B.      Issues

[5]

The appellant raises two grounds of appeal.  First, he argues that the
    sentencing judge erred in assessing whether there is a reasonable possibility
    of the eventual control of his risk to the public in the community, by
    conflating the prospects for the eventual control of his risk in the community
    with the issue whether he could be cured.

[6]

Second, relying on fresh evidence that he seeks to file on appeal with
    leave of this court, the appellant submits that the sentencing judge and
    counsel at the sentencing hearing proceeded on a false understanding of the
    science regarding the prospects for effective treatment of offenders who, like
    the appellant, suffer from psychopathy.  Based on his fresh evidence, the
    appellant contends there has been a sea change in medical knowledge regarding
    treatment for psychopaths and that, contrary to the expert evidence accepted by
    the sentencing judge, effective psychological treatment now exists for such
    offenders, including him.  The appellant says that, viewed through the lens of
    this fresh evidence, his risk of reoffending can be adequately managed in the
    community and, therefore, his designation as a dangerous offender amounts to a
    miscarriage of justice.  He seeks a new sentencing hearing or, in the alternative,
    the imposition of a determinate period of detention, followed by a 10-year supervision
    order.

C.      Discussion

(1)

Risk Reduction Versus Risk Elimination

[7]

The appellant argues that the sentencing judge erred in the manner in
    which she assessed whether he should be declared a long-term as opposed to a
    dangerous offender by confusing the issue of his treatability  that is, the possibility
    of control or reduction of his risk in the community by means of effective
    treatment  with the question whether he could be cured within the period of
    a definite sentence or a definite sentence and a maximum 10-year supervision
    order.  In effect, the appellant submits that the sentencing judge erred by
    conflating the concepts of risk reduction and risk elimination.

[8]

In support of this argument, the appellant points to the last paragraph
    of the sentencing judges reasons, which reads as follows:

[The appellant] cannot be cured.  I am satisfied that the Crown
    has established that there is no reasonable likelihood that he will be
    controlled in the community following a determinate sentence.  I therefore find
    that his conduct is intractable.  He meets all criteria at sections 753(a) and
    (b) [
sic
] and must be sentenced to an indeterminate period of
    incarceration.

[9]

I do not accept that this passage from the sentencing judges lengthy
    reasons demonstrates the error urged by the appellant.  I say this for the
    following reasons.

[10]

Section
    753.1(1) of the
Criminal Code
,

R.S.C. 1985, c. C-46, sets out
    specific criteria for the designation of an offender as a long-term offender. 
    The section reads:

The court may, on application made under this Part following
    the filing of an assessment report under subsection 752.1(2), find an offender
    to be a long-term offender if it is satisfied that

(a) it would be
    appropriate to impose a sentence of imprisonment of two years or more for the
    offence for which the offender has been convicted;

(b) there is a
    substantial risk that the offender will reoffend; and

(c) there is a
    reasonable possibility of eventual control of the risk in the community.

[11]

There
    is no suggestion that the sentencing judge failed to consider whether the
    appellant should be designated as a long-term offender.  She did address this
    issue when considering the Crowns dangerous offender application, as she was
    obliged to do:
R. v. Johnson
, 2003 SCC 46, [2003] 2 S.C.R. 357.  Rather,
    the issue is whether the sentencing judge erred in her interpretation of the
    third criterion for the designation of an offender as a long-term offender 
    the requirement under s. 753.1(1)(c) for a showing of a reasonable possibility
    of eventual control of [an offenders] risk [of reoffending] in the community.

[12]

In
Johnson
, the Supreme Court considered the purpose and inter-relationship
    of the dangerous and long-term offender provisions of the
Criminal Code
.
[1]
The court stated, at paras. 29 and 30:

[T]he dominant purpose of preventive detention is to protect
    the public when the past conduct of the criminal demonstrates a propensity for
    crimes of violence against the person, and there is a real and present danger
    to life or limb.  Absent such a danger, there is no basis on which to sentence
    an offender otherwise than in accordance with the ordinary principles of
    sentencing.
The principles of sentencing thus dictate that a judge ought
    to impose an indeterminate sentence only in those instances in which there does
    not exist less restrictive means by which to protect the public adequately from
    the threat of harm, i.e., where a definite sentence or long-term offender
    designation are insufficient.

The essential question to be
    determined, then, is whether the sentencing sanctions available pursuant to the
    long-term offender provisions are sufficient to reduce this threat to an acceptable
    level, despite the fact that the statutory criteria in s. 753(1) have been met
.

In order for the sentencing sanctions available pursuant to
    the long-term offender provisions to reduce the threat associated with an
    offender who satisfies the dangerous offender criteria to an acceptable level
,
    it must be possible for the same offender to satisfy both the dangerous
    offender criteria and the long-term offender criteria. [Citations omitted; emphasis
    added.]

[13]

The
    court continued, at para. 32:

The very purpose of a long-term supervision order, then, is
    to protect society from the threat that the offender currently poses
 and
    to do so without resort to the blunt instrument of indeterminate detention.
If
    the public threat can be reduced to an acceptable level
through either a
    determinate period of detention or a determinate period of detention followed
    by a long-term supervision order,
a sentencing judge cannot properly
    declare an offender dangerous

and sentence him or her to an
    indeterminate period of detention
.  [Emphasis added.]

[14]

The
    Supreme Court elaborated on the meaning of a reasonable possibility of
    eventual control of the risk in the community, at para. 40:

If a sentencing judge is satisfied

that the
    sentencing options available under the long-term offender provisions are
    sufficient to reduce the threat to the life, safety or physical or mental
    well-being of other persons

to an acceptable level
, the
    sentencing judge cannot properly declare an offender dangerous and thereupon
    impose an indeterminate sentence, even if all of the statutory criteria have
    been satisfied.  [Emphasis added.]

[15]

In
    this case, the sentencing judge did not have the benefit of the Supreme Courts
    decision in
Johnson
, which was released after the date of the
    sentencing judges ruling on the Crowns dangerous offender application.  However,
    the sentencing judge did consider the British Columbia Court of Appeals
    decision in
R. v.

Johnson
, 2001 BCCA 456, 158 C.C.C. (3d) 155
    (the BC
Johnson
Decision), which was eventually upheld by the
    Supreme Court.

[16]

Indeed,
    the sentencing judge quoted extensively from the BC
Johnson
Decision. 
    She stated in part as follows:

I have reviewed the case law provided to me on this issue.  In
    [the BC
Johnson
decision], the BCCA made an extensive comparison of
    the dangerous offender provisions as they existed prior to and post amendment. 
    It concluded as follows:

In summary then, the
dangerous offender designation
under the new provisions
is designed to ensure that those offenders who are
    truly dangerous, whose behaviour is unlikely to be modified or controlled, will
    be sentenced to an indeterminate sentence
for the highest degree of state
    control.
An offender whose conduct or behaviour is not pathologically
    intractable, in the sense that the offender can at least reach a stage where,
    though not curable, he or she can be safely controlled in the community and who
    would likely have been found to be a dangerous offender under the former
    provisions, may now qualify for long-term rather than dangerous offender status
. 
    This offender would have at least the possibility, when the offender is no
    longer a risk to the community, to one day be free of state control.  [Emphasis
    added.]

[17]

The
    sentencing judge went on to outline the criteria to be met by the Crown in
    order to establish that an accused is a dangerous offender.  In so doing, she again
    quoted from the BC
Johnson
Decision:

The Crown must establish:

.

(4) The pattern of conduct is pathologically intractable,
    otherwise defined in [the BC
Johnson
decision] as deep-seated or
    difficult to cure.
Evidence of possible treatment control or cure must be
    considered
in this analysis.  In the words of Justice Ryan in [the BC
Johnson
decision]:

if an offender is likely to be cured of his or her
    condition within the parameters of the appropriate determinate sentence, the
    condition cannot be said to be intractable and he or she ought not to be
    declared a dangerous offender.
If the offender may not be cured, but may
    be controlled in the community within the limits defined by a long-term
    offender sentence, the offender should not be declared a dangerous offender,
    but a long-term offender instead
.  [Emphasis added.]

[18]

The
    closing paragraph of the sentencing judges reasons, relied on by the appellant
    and set out above, must be understood in the context of the entirety of her
    reasons, including her comments concerning the BC
Johnson
Decision. 
    In the excerpts from that decision referenced by the sentencing judge, the
    court clearly stated that only those dangerous offenders whose behaviour is
    unlikely to be safely modified or controlled in the community should be subject
    to an indeterminate sentence as a dangerous offender.  Conversely, those
    offenders whose risk can be adequately managed in the community should be declared
    long-term offenders.

[19]

The
    sentencing judges references to the BC
Johnson
Decision confirm that
    she appreciated that the statutory criteria for a long-term offender
    designation are directed at the possibility of eventual control of an
    offenders risk of reoffending through the managed reduction, rather than the
    elimination, of that risk.  In my view, in light of these references, the
    appellants contention that the sentencing judge conflated the concepts of risk
    reduction and risk elimination is unsustainable.

[20]

Other
    factors also support the conclusion that the sentencing judge was alert to the
    distinction between, and did not conflate, the prospects for reduction of the
    appellants risk of reoffending in the community and his potential to be cured. 
    She reviewed additional authorities,
R. v. Guilford
, [1999] O.J. No.
    4894 (Sup. Ct.) and
R. v. Payne
, 41 C.R. (5th) 156, [2001] O.J. No.
    146 (Sup. Ct.), which emphasize the distinction between risk reduction  the
    focus of s. 753.1(1)(c) of the
Criminal Code
 on the one hand, and
    risk elimination, on the other hand.

[21]

In
    addition, in her reasons, the sentencing judge reviewed the expert psychiatric
    evidence concerning the appellants diagnosis, his risk of reoffending, and the
    opinions of the involved psychiatrists regarding treatment of psychopathic
    individuals, including, specifically, the appellant.  When discussing this
    expert evidence, the sentencing judge dealt directly with the expert opinions
    concerning the appellants risk of reoffending and their conflicting views
    about the prospects for effectively managing or reducing that risk in the
    community, discussed in detail below.

[22]

Nowhere
    in the sentencing judges review of this evidence does she suggest that the
    appellant could be designated as a long-term offender only if his mental
    disorders could be cured, or if his risk of sexually reoffending could be
    eliminated or reduced to zero.  To the contrary, as I read her reasons, the
    sentencing judge remained focused throughout on the evidence bearing on the
    prospects for reducing the appellants risk of reoffending to an acceptable
    level in the community.  She was right to do so.

[23]

Finally,
    the plain language of the concluding paragraph of the sentencing judges
    reasons, quoted above, itself belies the error alleged by the appellant.  This
    paragraph tracks certain of the language used in the BC
Johnson
Decision.  For example, the sentencing judge found that the appellant cannot be
    cured and that his conduct is intractable.  This language draws on similar
    terminology used in the BC
Johnson
Decision: see
e.g.
at
    para. 93.

[24]

In
    the same paragraph of her reasons, the sentencing judge alluded to the risk
    reduction criterion for the designation of an offender as a long-term
    offender.  She held: I am satisfied that the Crown has established that there
    is no reasonable likelihood that [the appellant] will be
controlled in the
    community
following a determinate sentence (emphasis added).

[25]

When
    the sentencing judges detailed reasons are read as a whole, I have no
    hesitation in concluding that she did not lose sight of the important
    distinction between the prospects for reducing or controlling the risk of the
    appellants reoffending and the potential for the complete elimination of that risk
    by reason of a medical cure for his disorders.  It follows that I see no error
    in her appreciation of the statutory criteria for the designation of an offender
    as a long-term offender, or in her finding that there was no reasonable
    possibility that the appellants high risk of reoffending could be controlled
    in the community.

[26]

I
    would not give effect to this ground of appeal.

(2)

Fresh Evidence

[27]

There
    are two fresh evidence applications before the court, one brought by the
    appellant, and one brought by the Crown.

[28]

The
    appellants proposed fresh evidence consists of a report, dated July 8, 2008,
    by Dr. Louis Morissette, a forensic psychiatrist at Philippe-Pinel Institute in
    Montreal, prepared approximately five and one-half years after the appellants sentencing
    hearing, together with the transcript of the Crowns cross-examination of Dr.
    Morissette on the content of his report.

[29]

In
    his evidence, Dr. Morissette addresses three main issues: the appellants
    amenability to treatment; pharmacological and therapeutic treatment for persons
    suffering from psychopathy; and the prospects for eventually controlling the
    appellants risk of reoffending in the community.  I will discuss his opinions
    on these issues later in these reasons.

[30]

Based
    on Dr. Morissettes opinions, the appellant contends that the sentencing judge
    erred in her assessment of his prospects for effective treatment and, hence, in
    concluding that his risk of reoffending could not eventually be safely reduced
    or controlled in the community.

[31]

The
    Crown resists the appellants fresh evidence application on the grounds that
    Dr. Morissettes opinions lack probative value in the circumstances and, when
    taken with the other evidence at the appellants sentencing hearing, could not
    reasonably be expected to have affected the result at that hearing.

[32]

On
    the second fresh evidence application, the Crown seeks leave to file the Parole
    Board of Canadas 2006 to 2012 decisions regarding the appellant.  The
    appellant does not oppose the Crowns application.

(a)

Psychiatric Evidence at Sentencing Hearing

[33]

The
    import of the appellants fresh evidence must be assessed in the context of the
    expert psychiatric evidence adduced before the sentencing judge. Evidence from
    three psychiatrists was tendered at the appellants 2002 sentencing hearing.  First,
    Dr. John Bradford, a Professor of Psychiatry and Director of the Forensic
    Service at the Royal Ottawa Hospital, conducted a sexual behaviours assessment
    of the appellant in mid-March 2001.  Dr. Bradford did not testify at the
    appellants sentencing hearing.  However, his report, dated August 29, 2001,
    was admitted into evidence and considered as part of the evidentiary record at
    the hearing.

[34]

Second,
    during a two-month period in late 2001, Dr. Phillip Klassen, Deputy Clinical
    Director of the Law and Mental Health Program at the Centre for Addiction and
    Mental Health (CAMH) in Toronto, conducted a court-ordered assessment of the
    appellant under s. 752.1 of the
Criminal Code
.  His report, dated
    February 12, 2002, was filed with the sentencing judge and Dr. Klassen
    testified.

[35]

Finally,
    the defence retained Dr. John Fedoroff, also a forensic psychiatrist and
    practising physician at the Royal Ottawa Hospital, to conduct a psychiatric
    assessment of the appellant.  His report, dated August 31, 2002, was before the
    sentencing judge and he also testified at the sentencing hearing.

(i)

The appellants diagnosis and risk
    of reoffending

[36]

There
    was no material dispute among these experts regarding the appellants
    diagnosis.  It was common ground that the appellant suffers from an antisocial
    personality disorder (with narcissistic personality traits), sexual paraphilias
    of heterosexual pedophilia and urophilia (a sexual deviation involving arousal
    at the contact of urine), and substance abuse disorders.
[2]
The experts also agreed that the appellants sex drive is very high, he is
    deceitful and manipulative, and he is a psychopath.

[37]

Similarly,
    there was little difference of opinion among the psychiatric experts concerning
    the appellants risk of reoffending.  Dr. Klassen and two of his colleagues at
    CAMH scored the appellant at 31 out of 40 on the Psychopathy Checklist 
    Revised (the PCL-R), a test designed to assess behaviours and personality
    traits relating to psychopathy.  According to Dr. Klassen, a score of 40 on the
    PCL-R represents the prototypical psychopath.  Dr. Bradford scored the
    appellant at 30.5 out of 40.  Dr. Fedoroff did not conduct his own PCL-R or
    other phallometric or empirical testing on the appellant.

[38]

The
    appellants high PCL-R scores indicate that he is in the top 20 percentile of federal
    penitentiary offenders with respect to psychopathic behaviour.  His scores
    stand in marked contrast to the average PCL-R score for child sex offenders,
    which Dr. Klassen described as being much lower  in the range of 16 or 17. 
    They also indicate that the appellant is at significant risk of violent or
    sexually violent recidivism, thus raising challenges for his effective
    treatment and supervision in the community.

[39]

The
    appellants scores on other empirically-based risk assessment instruments (the
    Sex Offender Risk Appraisal Guide or SORAG and the STATIC 99) were also
    high.  According to both Drs. Klassen and Bradford, these scores suggested a
    strong correlation with recidivism and a medium to high risk of future violent
    or sexual reoffending by the appellant.

[40]

Given
    the appellants test results, Dr. Klassen offered the opinion that the
    appellants long-term risk of violently or sexually reoffending is high, that
    his risk period will span several decades, that the severity of his reoffending
    would be proportionate to the presenting circumstances, and that, without aggressive
    monitoring and supervision, his sexual reoffences will likely involve multiple
    victims.

[41]

Dr.
    Bradford viewed the appellant as being at medium to high risk of sexually
    reoffending.  He described the appellants risk of recidivism as substantial,
    and noted in his report:

[I]t is clear that there have been serious problems as already
    outlined, and specifically concerns over the abduction of children and the
    potential, very serious consequences that might arise.  This escalation in his
    history is of serious concern.

[42]

Dr.
    Fedoroff did not diminish the risk posed by the appellant.  He accepted Dr.
    Bradfords and Dr. Klassens risk assessments.

(ii)

Potential for eventual risk control

[43]

The core area of disagreement among the experts concerned the potential for
    the eventual control of the appellants risk of reoffending in the community. 
    The experts opinions on this issue focused on the appellants treatment
    prospects or treatability.

[44]

Dr.
    Klassen regarded the appellant as a poor candidate for treatment given his
    clinical risk factors and his PCL-R scores.  In his opinion, administration of
    a powerful testosterone-reducing drug  Lupron  might reduce the appellants
    risk of reoffending but vigorous external controls (strict community
    supervision) would also be required.  However, he also stated that, given the
    appellants history of unreliable self-reporting and a highly unstable
    lifestyle, even the consistent administration of a long-acting sex-drive
    reduction drug may prove problematic.  In Dr. Klassens view, the appellants
    psychopathy, his paraphilias, his history of association with antisocial peers,
    his involvement in a criminal lifestyle, and his limited education and
    vocational skills were indicators of when, not whether, he would reoffend.

[45]

Dr.
    Klassen recommended that the appellant not receive any psychologically-based
    sex offender treatment.  In his opinion, the appellants diagnosis of
    psychopathy would make it difficult, if not impossible, to treat him
    psychologically.  Dr. Klassen also stated that there was a growing body of
    evidence in the forensic psychiatric and psychological literature suggesting that
    offenders with high PCL-R scores not only do not benefit from psychological
    treatment but also may, in fact, recidivate sooner and more frequently after
    such treatment.

[46]

Dr.
    Bradford offered a different opinion concerning the appellants treatability.  He
    noted that the appellant had not been treated in the past for his disorders and
    suggested that, although there is a substantial risk he will reoffend, there
    is also a reasonable possibility that he could be treated by a combination of
    pharmacological and psychological methods.

[47]

Dr.
    Fedoroffs opinion on the appellants treatability was similar to that of Dr.
    Bradford.  He agreed that anti-androgen medication would be expected to reduce
    the appellants sex drive.  If this occurred, in his opinion, it would be
    expected to have a significant effect on the likelihood of the appellants
    sexually reoffending.  According to Dr. Fedoroff, because a sustained course of
    anti-androgen medication had never been tried with the appellant, it was
    difficult to assert that he was untreatable.

[48]

There
    was also evidence before the sentencing judge regarding the appellants
    response to prior trial treatment efforts.  While under the care of Dr.
    Bradford at the Royal Ottawa Hospital, the appellant received an anti-androgen
    drug called Cyproterone Acetate (CPA) and sertraline (also known as Zoloft).
[3]
The appellant reported a decrease in sexual interest in female children and
    fantasies while receiving CPA.  In Dr. Bradfords opinion, the appellants
    results on follow-up phallometric testing showed that his deviant sexual
    interest in female children and his arousal responses in relation to pedophilia
    were decreased by the medication.  Drs. Klassen and Fedoroff stated that repeat
    phallometric testing does not provide a reliable means for measuring response
    to treatment or predicting future offending behaviour.

[49]

The
    experts stressed that reliable self-reporting by an offender is key to effective
    treatment.  Dr. Klassen expressed concern regarding the appellants self-reported
    claims of reductions in his sex drive.  In his view, the appellants history of
    unreliable self-reporting and his potential for manipulation, among other
    factors, suggested that his sex drive did not drop significantly while he was
    receiving CPA.  Dr. Fedoroff acknowledged that, according to the appellants own
    self-reports, the appellant was still actively fantasizing about sexual contact
    with female children and masturbating, as often as two to three times per day,
    while he was receiving CPA.  Dr. Fedoroff agreed that there was no significant
    reduction in the appellants sexual preoccupation and masturbation as a result
    of the CPA.  As well, during this medication trial, the appellant reportedly
    told nursing staff that he experienced little change in his sexual interest.

(b)

Sentencing Judges Ruling

[50]

The
    sentencing judge reviewed the evidence of the appellants predicate offences,
    his background circumstances, the impact of his offences on his youthful
    victims, and his sexually inappropriate conduct while in custody (his numerous
    telephone calls to young girls while posing as a disc jockey).  She also
    addressed the psychiatric evidence regarding the appellant, in detail.

[51]

The
    sentencing judge accepted the unanimous expert evidence regarding the nature of
    the appellants illnesses and his high risk to reoffend.  She found that his
    conduct while detained 
i.e.
, engaging young girls by telephone in
    sexually explicit conversations  combined with his phallometric test scores,
    described above, confirmed the high probability of his recidivism.  She also
    accepted Dr. Klassens evidence that the severity of the appellants
    reoffending would be proportional to the presenting opportunities, and that it
    will likely involve multiple victims.

[52]

The
    sentencing judge dealt directly with the conflicting expert opinions concerning
    the potential for effective treatment of the appellant and, hence, the
    prospects for reducing his risk of reoffending in the community.  In so doing,
    she considered the appellants scores on the tests administered by Drs. Klassen
    and Bradford, the results of his trial period of anti-androgen therapy at the
    Royal Ottawa Hospital, the likely effectiveness of pharmacological and
    psychological treatments, and the appellants demonstrated history of
    unreliable self-reporting.  She accepted Dr. Klassens evidence of the lack of
    established effective treatments for psychopaths, and his opinion that if treated
    pharmacologically, the appellants sex drive may be lowered.  She went on to
    note the absence of evidence as to the extent of any sex drive reduction that
    such medication might achieve, the evidence that the appellant was not
    motivated to change, and the appellants lack of insight into the consequences
    of his actions.  She also noted Dr. Klassens testimony that a small number of
    studies have reported higher recidivism rates for psychopaths after
    psychological treatment.

[53]

The
    sentencing judge placed little weight on Dr. Fedoroffs evidence.  She
    expressly rejected his opinion that without proof of failed treatment
    (treatment followed by a reoffence), the appellant could not be viewed as
    untreatable.  She observed that, based on Dr. Fedoroffs evidence, only a
    failure of the proposed treatment will show that [the appellant] is
    untreatable, even if that leads to the possible or probable offence on a
    child.  In the sentencing judges view, this stance did not take into account
    the risk of serious harm to others should treatment of the appellant fail.

[54]

The
    sentencing judge accepted Dr. Klassens opinion that multiple factors suggested
    an inability to control the appellants risk in the community.  These included:
    his multiple paraphilias; his inability to suppress his sexual impulses; the
    depth of his psychopathy (his anti-social personality disorder); his history of
    association with anti-social peers; his long-standing involvement in a criminal
    lifestyle; his limited education; his lack of empathy and deceitfulness; his
    lack of relationships; and his superficiality.

[55]

Based
    on all these factors, the sentencing judge held:

The

Court

cannot

rely on

the

accused to

assist in his own treatment. The effectiveness of the
    pharmacological treatment would be difficult to assess.  External control or
    supervision would therefore be crucial to manage the risk posed by him.  The
    nature of [the appellants] offences must be considered within this parameter. 
    He does not attempt to establish rapport with children to gain their confidence
    and trust in order to sexually touch them.  He acts impulsively and randomly
    when the opportunity arises.

[56]

In
    the result, the sentencing judge concluded that the Crown had met its burden to
    establish that there is no reasonable likelihood that [the appellant] will be
    controlled in the community following a determinate sentence.  Accordingly,
    she declined to exercise her discretion to impose a long-term offender
    designation, instead declaring the appellant a dangerous offender and imposing
    an indeterminate sentence of imprisonment.

(c)

Dr. Morissettes Opinions

[57]

Dr.
    Morissette does not challenge many key aspects of the expert evidence at the
    appellants sentencing hearing.  For example, he accepts the description of the
    appellants diagnosis, detailed above.
[4]
He also accepts that the appellant has a history of a criminal lifestyle; that
    he acts superficially; that he is unhesitatingly manipulative; that his sexual
    offences were chronic; and that, at the time of the hearing, he was at high
    risk of reoffending.

[58]

There
    are, however, three aspects of Dr. Morissettes proposed evidence upon which
    the appellant seeks to rely in aid of his claim that a new sentencing hearing
    is required.  It is Dr. Morissettes opinion that: (1) at the time of the
    appellants sentencing hearing, the positive factors supporting the conclusion
    that there was a reasonable possibility of controlling his risk of reoffending
    in the community outweighed the negative factors supporting a contrary conclusion,
    thus justifying the appellants designation as a long-term offender; (2)
    contrary to Dr. Klassens evidence, medical studies and experience after the
    date of the appellants sentencing hearing suggest that psychopaths can be
    effectively treated; and (3) the appellant has benefitted from pharmacological
    and therapeutic treatments since his sentencing hearing, demonstrating that he
    is amenable to treatment and change, and that his risk of reoffending can be
    managed in the community.

(d)

Test for Admitting Fresh Evidence on Appeal

[59]

The
    principles governing the admission of fresh evidence on appeal are
    well-established.  In
R. v. Palmer
, [1980] 1 S.C.R. 759, 106 D.L.R.
    (3d) 212, at p. 775, the Supreme Court identified the following four criteria
    for the admission of such evidence:

1)

the
    evidence should generally not be admitted if, by due diligence, it could have
    been adduced at trial,

2)

the
    evidence must be relevant in the sense that it bears upon a decisive or potentially
    decisive issue at trial,

3)

the
    evidence must be credible in the sense that it is reasonably capable of belief,
    and

4)

the
    evidence must be such that if believed it could reasonably, when taken with the
    other evidence adduced at trial, be expected to have affected the result. 
    [Citations omitted.]

See also
R. v. J.A.A.
, 2011 SCC 17, [2011] 1
    S.C.R. 628.

[60]

These
    criteria for admitting fresh evidence on appeal apply regardless of whether the
    appeal relates to the verdict or a sentence at a criminal trial:
R. v.
    Lévesque
, 2000 SCC 47, 191 D.L.R. (4th) 574, at para. 16.

[61]

In
    this case, the Crown does not challenge the due diligence, reliability and
    credibility components of the
Palmer
test  only the fourth
Palmer
criterion is in issue.  It is the Crowns position that Dr. Morissettes
    evidence lacks probative value and, if it had been before the sentencing judge,
    it could not reasonably be expected to have affected the result at the
    sentencing hearing.

[62]

In
Lévesque,
the Supreme Court held that, in the context of the admission
    of fresh evidence on appeal, the concepts of admissibility and probative value
    overlap.  The court explained, at para. 24:

To be admissible, it is not sufficient that the fresh evidence
    meet the prerequisite of relevance.  It must also be credible and
such that
    it could, when taken with the other evidence adduced at trial, be expected to
    have affected the result
.  Accordingly, the probative value of the fresh
    evidence must, to some degree, be reviewed by a court of appeal when it is
    determining the admissibility of the fresh evidence. The question to be
    considered was expressed as follows by McIntyre J. in
Palmer
:

If presented to the trier of fact and believed, would the
    [fresh] evidence possess such
strength or probative force
that it
    might, taken with the other evidence adduced, have affected the result?

[Citations omitted; emphasis in original.]

See also
R. v. Reeve
, 2008 ONCA 340, 233
    C.C.C. (3d) 104, at para. 72.

[63]

The
    determination of the appellants fresh evidence application must be approached
    in light of the above-noted principles.

(e)

Application of the Test for Admitting

Fresh Evidence on Appeal

(i)

Potential for eventual risk control

[64]

I turn first to Dr. Morissettes opinion that, at the time of the
    appellants sentencing hearing, the positive factors militating in favour of the
    conclusion that there was a reasonable possibility of controlling his risk in
    the community outweighed the factors supporting a contrary conclusion.  In my
    view, there is no basis for admitting Dr. Morissettes opinion on this issue as
    fresh evidence on appeal.

[65]

In
    his report, Dr. Morissette listed a series of considerations that he described
    as positive factors regarding the possibility that the [appellants] risk of
    reoffending could be manageable or acceptable in the community.  He also
    listed what he termed negative factors bearing on this critical issue.  He
    then expressed the following opinion:

As of 2002, my opinion is that the positive factors are more
    preponderant and my opinion is that there was a reasonable possibility that
    [the appellant] could have been controlled in the community.

Reading the file since 2003 confirms that impression.

[66]

I
    make three points.  First, the considerations identified by Dr. Morissette 
    both positive and negative  were part of the evidentiary record before the
    sentencing judge.  None of them constitutes new or previously unknown
    information.

[67]

Second,
    Dr. Morissettes opinion on this issue is not fresh  it simply represents a
    concurring expert opinion to those offered by other experts at the sentencing
    hearing.  Recall, for example, Dr. Bradfords opinion that there was a
    reasonable possibility of containing the appellants risk in the community
    through a combination of pharmacological and psychological treatment.  Dr.
    Fedoroff said much the same thing, emphasizing the risk-reduction features of
    anti-androgen medication (pharmacological treatment).  The sentencing judge
    considered and rejected these opinions, as she was entitled to do.

[68]

In
R. v. Smith
(2001), 161 C.C.C. (3d) 1, 154 O.A.C. 51 (C.A.), at para.
    71, Simmons J.A. of this court made the following instructive comments
    regarding the admission of a concurring expert opinion as fresh evidence on
    appeal:

·

Where proposed fresh evidence consists of a concurring expert
    opinion, it may be excluded either because of an absence of due diligence or
    because the interest of justice in finality of criminal proceedings forecloses
    its admissibility.  Ultimately what is required is an assessment of whether
    the concurring opinion raises new considerations with sufficient potential to
    impact the verdict such that the interests of justice require its admission.

[69]

These
    comments are apposite here.  Dr. Morissettes opinion that the positive
    factors regarding the possibility that the appellants risk of reoffending
    could be controlled in the community outweighed the countervailing negative
    factors adds nothing to this issue that was not before the sentencing judge. 
    His opinion is only a further voice on one side of the risk containment debate
    regarding the appellant.  I am not persuaded that his opinion on this issue, if
    it had been before the sentencing judge, would have affected the result at the
    appellants sentencing hearing.

[70]

Finally,
    I would stress that it was the sentencing judges task to weigh all the
    evidence concerning the potential for eventual control of the appellants risk
    of reoffending in the community.  Her finding on this issue, absent legal
    error, is entitled to deference from this court.  No legal error has been
    demonstrated here.  Nor has it been shown that her finding, on the evidence
    before her, was unreasonable: see
R. v. Currie
, [1997] 2 S.C.R. 260,
    146 D.L.R. (4th) 688, at paras. 35 and 40;
R. v. Ramgadoo
, 2012 ONCA
    921, 293 C.C.C. (3d) 157, at para. 42;
R. v. R.M.
, 2007 ONCA 872, 228
    C.C.C. (3d) 148, at para. 53, leave to appeal to S.C.C. refused, [2008]
    S.C.C.A. No. 91.

(ii)

Treatment of psychopaths

[71]

Dr.
    Klassens evidence at the sentencing hearing had two components relevant to the
    appellants fresh evidence application.  First, it was his opinion that no
    effective psychological treatment options are available for offenders who, like
    the appellant, suffer from psychopathy.  Second, Dr. Klassen referred to some
    emerging evidence in the relevant scientific literature suggesting that the
    psychological treatment of psychopaths may exacerbate their conditions, leading
    to earlier and more frequent reoffending.  This observation was based on what
    Dr. Klassen described in his report as somewhat of a paradigm shift in the
    forensic psychiatric and psychological literature regarding treatment and risk
    management interventions for individuals with high PCL-R scores.

[72]

The
    appellant acknowledges that, based on his understanding of the applicable
    science at the time of the sentencing hearing, Dr. Klassens evidence on these
    matters was not in error as at 2002.  However, the appellant argues that Dr.
    Morissettes evidence demonstrates that, in light of current scientific
    knowledge and experience, Dr. Klassen was wrong on both counts.  In
    particular, says the appellant, Dr. Morissettes evidence indicates that
    effective psychological treatment is available for psychopaths, and that there
    is no scientific support for the claim that a psychopaths risk of reoffending
    is enhanced by psychological treatment.  In fact, the contrary view concerning
    enhanced risk following psychological treatment, reported in the literature as
    at 2002 and relied upon by Dr. Klassen, has since been withdrawn or modified by
    the authors of the applicable studies.

[73]

As
    a result, the appellant submits, the scientific foundation for the sentencing
    judges conclusion regarding the possible containment of his risk has
    shifted.  Based on what the appellant describes as this sea change in the
    scientific understanding of the treatment of psychopathic sex offenders, he argues
    that the sentencing judges disposition was a miscarriage of justice warranting
    appellate intervention.

[74]

I
    would reject this submission.

[75]

First,
    there is nothing new in Dr. Morissettes opinion that effective treatment
    modalities exist for psychopaths.  Once again, his proposed evidence on this
    issue adds nothing to what was already before the sentencing judge.

[76]

Dr.
    Morissette recommends that the appellant receive medication by injection every
    month or every three weeks, coupled with psychological treatment and community
    supervision on release.  The sentencing judge specifically addressed the
    possibility of treating the appellant pharmacologically, by administering a
    sex-drive reduction drug.  She was also cognizant of the appellants trial
    period of pharmacological treatment prior to the hearing.  Having considered
    the evidence on these issues, the sentencing judge was not satisfied that this
    form of treatment would reduce the appellants risk of reoffending to an
    acceptable level.  This was the sentencing judges call to make.  I see nothing
    to support the conclusion that her finding on this issue was unreasonable.

[77]

Second,
    contrary to the appellants submission, the suggestion that psychopaths may be
    amenable to psychological treatment does not constitute a sea change in
    medical understanding of the treatment options for psychopathic sex offenders.

[78]

Recall
    that in his report, Dr. Bradford offered the opinion that there was a
    reasonable possibility of containing the appellants risk in the community
    through
a combination of pharmacological

and psychological
    treatment
.  Dr. Fedoroff said much the same thing, although he appears to
    have placed greater emphasis on the risk-reduction features of anti-androgen
    medication (pharmacological treatment).  As I have said, the sentencing judge
    considered and rejected these opinions.  She was entitled to do so.

[79]

Third,
    Dr. Morissettes opinion that, based on current medical knowledge, there is no
    support for the proposition that psychopaths may be at an enhanced risk of
    reoffending after psychological treatment adds nothing new to the information
    that was before the sentencing judge.  To the contrary, Dr. Morissettes
    opinion on this issue is virtually identical to that of Dr. Fedoroff.

[80]

Dr.
    Fedoroff specifically challenged Dr. Klassens opinion that psychological
    treatment is contra-indicated for psychopathic offenders.  He expressly
    disagreed with Dr. Klassens suggestion that there was growing empirical
    evidence that offenders with high PCL-R scores do not benefit from
    psychological treatment and may reoffend more frequently and more quickly after
    such treatment.  Dr. Fedoroff noted that some literature then in publication
    outlined treatment recommendations for institutionalized sex offenders and
    commented that one of the creators of the PCL-R test had told him that: there
    is no scientifically reliable evidence suggesting that psychopaths (individuals
    with high HPCL-R scores) cannot be treated.  He also indicated that he was
    unaware of any definitive long-term treatment study confirming Dr. Klassens
    suggestion that psychopaths may be at enhanced risk of reoffending after or
    because of psychological treatment.

[81]

Thus,
    the questions whether psychopaths can be effectively treated and whether their
    risk of reoffending can be exacerbated by psychological treatment were squarely
    in play before the sentencing judge.  Her reasons reveal that she was alive to
    these issues, that she considered the conflicting expert evidence concerning
    the appellants treatability, and that she made findings of fact that were
    grounded in the evidence that she accepted.  Dr. Morissettes opinions on these
    matters are therefore not fresh.  His is but a fourth voice from the
    psychiatric community that speaks to the precise questions addressed by the
    psychiatric evidence at the sentencing hearing.  This is not evidence that is properly
    admissible as fresh evidence on appeal: see
e.g.

R. v. P.S.M.
(1992),
    77 C.C.C. (3d) 402, 59 O.A.C. 1 (C.A.).

[82]

At
    the end of the day, the sentencing judges conclusion that the appellants risk
    could not be adequately controlled in the community rested on a host of
    considerations, described above.  Dr. Klassens evidence of his understanding
    of the scientific literature concerning the potential deleterious effects of
    psychological treatment on psychopaths was only one of many factors that led
    her to conclude that there was no reasonable possibility of managing the
    appellants risk in the community.

[83]

In
    these circumstances, in my view, Dr. Morissettes opinions on these issues do
    not meet the fourth
Palmer
criterion for admitting fresh evidence on
    appeal.

(iii)

Appellants post-sentence progress

[84]

The final aspect of the appellants proposed fresh evidence concerns his
    suggested post-sentence progress while in custody.  In his report and
    testimony, Dr. Morissette offered the opinion that, based on the appellants
    therapeutic and pharmacological interventions since 2002, his response to those
    treatment interventions, and his willingness to change and accept treatment,
    there is now a reasonable possibility that his risk can be managed in the
    community.  In other words, based on the appellants progress and treatment
    gains in prison, there is reason to conclude that the public may be adequately
    protected from his risk of reoffending.

[85]

In
    my opinion, this courts recent decision in
R. v. Sipos
, 2012 ONCA
    751, 297 C.C.C. (3d) 22, leave to appeal to S.C.C. granted, [2013] S.C.C.A. No.
    157
[5]
is dispositive of whether this evidence is admissible on appeal.

[86]

In
Sipos
, this court held that the appellate process ought not to be a
    forum to reassess a dangerous offender designation based on the offenders
    alleged post-sentence progress.  Rather, when it is asserted that an offender
    has made therapeutic gains while in custody, the Parole Board is best
    positioned to decide whether and when the offender should be released into the community. 
    As Doherty J.A. explained in
Sipos
, at para. 21:

Appellate review is fundamentally an error correcting exercise.
    It looks backward to the decision under appeal. While appellate review is
    sometimes undertaken with the benefit of evidence not before the trial judge,
    the question always remains  did the court below fall into reversible error
    when it made the decision under appeal?  The possibility that a different
    decision might be made were the appellate court to consider the same issue
de
    novo
as of the time of the appeal (in this case some 14 years after the
    trial judge) is irrelevant to appellate review.

[87]

Justice
    Doherty continued, at paras. 22 and 23:

The distinction between review for an error at the original
    proceeding and an assessment of the offenders status at the time of the appeal
    is no mere formalism.  The distinction is essential to the principle of
    finality, a core value in the justice system.  If this court decides to allow
    the appeal, there must be a new sentencing hearing.  Everyone involved in that
    hearing, including the victims caught up in the relevant matters underlying the
    dangerous offender proceedings, will be brought back to the dangerous offender
    hearing stage of the process.  The Crown must attempt to reconstitute its case
    years after the fact.  More importantly to the proper administration of
    justice, victims may be required to undergo the further trauma of new
    proceedings at a time when they could justifiably have believed that the
    horror, no doubt associated with reliving the relevant events in a courtroom,
    was long behind them.

I accept that the difficulties described above are inherent in
    appellate review whenever it leads to an order for a new hearing.  They are
    not, in my view, however, necessary to do justice to the appellant in a case
    like this one, where material relied on to support the claim for a new hearing
    offers no support for the assertion that there was a meaningful error made at
    the initial proceeding.  Where an offenders real claim is that he has
    progressed to the point that his status should be reassessed, an appeal from
    the original decision is not the appropriate mechanism by which to achieve that
    new assessment.

[88]

As
    Doherty J.A. observed in
Sipos
, the principle of finality is
    foundational to the criminal justice system.  It is fully engaged where, as
    here, no error at the original sentencing hearing having been established, an
    offender seeks a reassessment of his or her designation as a dangerous offender
    based on alleged post-sentence progress, including willingness to undergo
    treatment.  As
Sipos
holds, it is the statutory duty of the Parole
    Board to assess an offenders status on a regular basis and to determine
    whether any changes in his or her circumstances, if proven, warrant release: see
    also
R. v. J.M.
(2001), 156 C.C.C. (3d) 97, 147 O.A.C. 388 (C.A.);
R.
    v. T.L.
, 2008 ONCA 766.

[89]

I
    make these additional observations.  First, in opposing the admission as fresh
    evidence of Dr. Morissettes opinion regarding the appellants suggested
    post-sentence treatment gains, the Crown argues that his opinion is
    speculative, based on incomplete information and, in effect, of insufficient
    reliability to alter the conclusion that the appellants high risk of reoffending
    is not manageable in the community.

[90]

In
    my view, there may well be substance to these criticisms.  For example,
    although Dr. Morissette suggests that the appellant was given Provera  an
    anti-androgen drug  in June of 2007 and at the time of his report in July of
    2008, it is unclear whether and for how long this treatment continued
    thereafter, and how the therapeutic effects of the medication were monitored. 
    Moreover, Dr. Morissette suggested that: from what we know, [the appellant]
    responded well.  But the basis of this opinion appears to be the appellants
    own self-reports and repeated phallometric testing in 2001.  Both of these
    methods for assessing the appellants response to treatment were rejected by
    Drs. Klassen and Fedoroff and, ultimately, by the sentencing judge.  Suffice to
    say that it will be for the Parole Board to determine the extent and
    reliability of the appellants alleged post-sentence therapeutic gains.

[91]

Finally,
    as I have mentioned, the Crown has filed fresh evidence, without objection by
    the appellant, in the form of the appellants 2006 to 2012 Parole Board of
    Canada reports.  I note that in its most recent report before this court, from
    2012, the Parole Board detailed the institutional programming undertaken by the
    appellant and his response to that programming.  The Board indicated that the
    appellants risk of general and sexual recidivism remains high, that further
    therapeutic work by the appellant is necessary  indeed imperative  and that
    the appellant himself has acknowledged both that he is still attracted to young
    girls, and that he continue[s] to have a long way to go in order to
    contemplate any form of release.

[92]

It
    does not appear that Dr. Morissettes report was before the Parole Board.  The
    reasons for this are unclear.  It will be for the Parole Board to determine,
    based on Dr. Morissettes evidence if it is filed with the Board, whether the
    appellants risk has been reduced to a level justifying his release into the
    community.

(f)

Conclusion Concerning Appellants Fresh Evidence

[93]

For
    the reasons given, I conclude that the appellants fresh evidence application
    should be dismissed.  The proffered fresh evidence either fails to meet the
    fourth
Palmer
criterion for admission on appeal or, as I have
    described, it relates to matters properly to be dealt with by the Parole Board,
    rather than on appeal.

D.      Disposition

[94]

Accordingly, I would dismiss both the appellants fresh evidence
    application and his sentence appeal.

Released:

APR 23 2014                                    E.A.
    Cronk J.A.

EAC                                                  I
    agree Gloria Epstein J.A.

I
    agree M.L. Benotto J.A.





[1]
The long-term offender provisions were introduced to the
Criminal Code
in 1997 (S.C. 1997, c. 17, s. 4).



[2]
The experts opinions diverged on the nature of the appellants primary paraphilia. 
    Drs. Bradford and Fedoroff regarded it as urophilia, while Dr. Klassen viewed
    it as heterosexual pedophilia.  However, the experts were unanimous that the
    appellant suffers from both types of paraphilia.



[3]
According to Drs. Klassen and Fedoroff, sertraline may have been administered
    for the appellants symptoms of depression, though it may also have the side
    effect of reducing sex drive.



[4]
Like Drs. Bradford and Fedoroff, Dr. Morissette regards urophilia, rather than
    heterosexual pedophilia, as the appellants primary paraphilia.  In this
    respect, his opinion of the appellants disorders differs from that of Dr.
    Klassen.



[5]
The appeal to the Supreme Court of Canada in
Sipos
was argued on April
    15, 2014.  Judgment was reserved.


